Citation Nr: 9920395	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-07 841	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
February 1946.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant withdrew his claim for service connection for 
residuals of concussion 
at the RO level.  The current appeal, therefore, is limited 
to the issue set forth on the title page.


FINDINGS OF FACT

1. The appellant served on active duty from April 1943 to 
February 1946.

2. Service medical records, including the appellant's 
separation physical examination of December 1946, do not 
contain any complaints, clinical findings or diagnoses for 
the claimed shoulder disorder.  In fact, the appellant's 
musculoskeletal review was normal at the time of the 
separation physical examination.

3. Even assuming that the appellant sustained a shoulder 
injury in service and may be able to produce evidence of a 
current disability, he has presented no competent medical 
evidence showing either (1) the presence of the arthritic 
shoulder condition within one year after service or (2) a 
nexus between his alleged condition and the incident 
during service.



CONCLUSION OF LAW

The claim of entitlement to service connection for left 
shoulder condition, to include arthritis, is not well 
grounded and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran has, by statute, the duty to submit a claim that is 
well grounded. The evidence must "justify a belief by a fair 
and impartial individual" that the claim is plausible. 38 
U.S.C.A. § 5107 (West 1991). A well-grounded claim then, is 
one that is plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well grounded claim set forth in Caluza), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).

Alternatively, where a veteran served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, and arthritis became manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(d) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from April 1943 to February 1946.  He 
claims that his shoulder was injured when he fell from the 
bomb bay of a B-29 aircraft while unloading bombs on August 
12, 1945.  However, the appellant's February 25, 1946 
separation examination demonstrates no findings or complaints 
regarding the left shoulder, and the musculoskeletal review 
at the time was normal. 

Attempts to locate the appellant's other service medical 
records have been partially unsuccessful.  Apparently, his 
records were destroyed in the accidental fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board is 
mindful that in a case, such as this one where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991).  Such a search has been conducted to 
the extent possible.  

Indeed, the NPRC obtained copies of the information from the 
Hospital Admission Card data file created by the Office of 
the Surgeon General, Department of the Army.  The information 
reflects that the appellant was admitted to General Hospital 
on December 3, 1943, although the admission card does not 
indicate any diagnosis or complaint.  On August 6, 1945, the 
appellant was admitted to General Hospital and diagnosed with 
nasopharyngitis, acute -- a respiratory system infection.  No 
further diagnosis or treatment was noted. 

At the hearing, the appellant testified that he was treated 
after service by a family doctor, who prescribed cortisone 
shots, which the appellant took for approximately two years 
following his discharge.  The appellant also testified that 
he has been to chiropractors, osteopaths and acupuncturists 
over the years.  However, the appellant stated that all of 
these doctors are now deceased with the exception of Dr. 
Stanley Taylor, who is retired and unable to access the 
appellant's medical records.

More recently, the appellant was seen by Dr. Prather at 
Magnolia Hospital in Corinth, Mississippi.  Dr. Prather noted 
that the appellant "presented to the ER complaining of sever 
epigastric discomfort."  Otherwise, Dr. Prather's January 3, 
1993 report was absent complaint, treatment history, 
observation or diagnosis of any type of abnormality of the 
musculoskeletal system, to include the left shoulder.  The 
appellant was also seen by a chiropractor, Dr. Gregory P. 
Taylor, who indicated that:  "[the appellant] has been 
coming to our clinic since 1965 (beginning approximately 
nineteen years after discharge to the present).  He had hurt 
his back in the service in or around the 1940s.  Due to the 
instability caused from torn ligaments it has continued to 
bother him from time to time."  This statement, however, 
makes no reference to any left shoulder disorder, nor does 
the doctor enclose any records.  In fact, it was previously 
noted that the records of Dr. Taylor were not available,  
That suggests that the opinion forwarded on the basis of an 
unsubstantiated history related by the appellant himself.  
The appellant also indicated that a physical therapist at the 
Cardiac Rehabilitation Center put him on a weight program to 
treat his shoulder in 1993, over forty years after the 
alleged injury.

The veteran has stated that he did not report the shoulder 
injury at the time of separation from service because he 
wanted to get out.  Even so, the physical examination 
findings are also normal.  He also contends that 
chiropractors always treat the spine, and that was the 
treatment for his shoulder.  While the Board notes these 
assertions, he has not, by any competent evidence, 
demonstrated that he has any left shoulder disorder at the 
present time.

Even assuming, however, that the appellant sustained a 
shoulder injury in service and also may be able to produce 
medical evidence of a current shoulder injury, the Board 
nonetheless concludes that the appellant has not submitted 
evidence sufficient to render his claim of service connection 
for left shoulder condition well grounded.  Caluza, 7 Vet. 
App. at 498.  The appellant has failed to provide competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's 
shoulder condition, complained of half a century after 
service, and the injury he claims to have experienced during 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim).

Indeed, where the issue, as here, turns on whether continuity 
of symptomatology is shown in the years after service or 
where the evidence reflects chronic manifestations of a 
qualifying disease in the presumptive period, e.g., 
arthritis, the Board requires objective corroboration of the 
appellant's contentions.  In this case, as detailed above, 
the appellant has not been able to produce medical evidence 
showing treatment for his shoulder pain.  Thus, there is no 
objective competent evidence of continuity of symptomatology 
shown in the years after service and, concomitantly, no 
evidence of a chronic arthritic disease shown within the one-
year presumptive period after service.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for left shoulder condition, to include 
arthritis, as not well grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a left shoulder 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

